DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted April 1, 2022.  Claims 1 and 9 are amended.  Claims 1 – 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 9 recite receiving medical information in various unstandardized source formats from a plurality of medical sources for a patient; receiving a first plurality of rules associating a plurality of medical terms to a plurality of medical concepts; applying the first plurality of rules to the medical information to map a plurality of similarities in the medical information; receiving a second plurality of rules that are user intent driven for a characteristic of each of the medical concepts within an ontology; receiving a third rule for a time domain for each of the medical concepts wherein the third rule defines a plurality of time periods, each of the plurality of time periods associated with each of the medical concepts for application of the second plurality of rules, and wherein the time period is dynamically adjusted based upon the user intent; clustering the medical information by the medical concepts with the characteristic, wherein the clustering includes a probability of match between the characteristic calculated as an abstract semantic distance along the ontology below a threshold; and applying the time domain rule to the clustered reconciled medical information to generate a time dependent data cluster; receiving feedback based on the time dependent data cluster; and updating at least one of the first plurality of rules, the second plurality of rules, or the third plurality of rules.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by managing medical information by collecting and grouping the information by medical concepts associated with a time period. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “medical information navigation engine ("MINE”)” (which consists of an interface and a front-end medical processor and a back-end medical processor (see Figure 1 of present application)), “electronic health records systems via a secure link”,  “electronic”, “computer readable formats in an interface server”,  “a series of database servers”, “reconciliation engine”, “receiving a free text query from a user including one or more search terms related to one or more characteristics”, “filtering the medical information based on the one or more characteristics and medical concepts associated with the one or more characteristics based on the free text query”, and a “presentation engine” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0026] Referring now to FIG. 1, medical system 100 is shown, in accordance with some embodiments. The system 100 is shown to include medical source 114, a medical information navigation engine (MINE) 112, and medical information consumers (also referred to herein as "output" or "medical output") 117. The medical source 114 are shown to include one or more electronic health records (EHR) llS and 120, health information exchange (HIE) 122, and a picture archiving and communication system (PACS) 124. The MINE 112 is shown to include interface 113, a back-end medical processor 116, and a front-end medical processor 115.
[0046] The processor 115, in some embodiments, includes display and visualization 340 executing on one or more servers 238, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers. The display 340 is used to construct presentation and display information to users, such as the patient's records, billing information, and other types of medical information. The display 340, in some embodiments, also performs processing of some of the functions of the processor 115.
[0047] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware.
[0048] FIG. 3 shows an exemplary embodiment implementing the system 100 using various devices. That is, the medical system 330 is analogous to the system 100 and is shown to include the sources 114 coupled to communicate, securely, through the secure communication link 342, to the interface 113. The link 342 may be any suitable communication channel allowing information, of various formats and types, to be transferred to the interface 113 in a secure and encrypted fashion. Exemplary communication channels of which the link 342 is made include the Internet, VPN connections over the Internet, private dedicated digital lines such as Tl, T3, El, E3, SONET, and other fiber optic formats.
[0049] The interface 113, in some embodiments, is a software program that executes on one or more servers 232, which can be a server of any kind of suitable computing engine, such as personal computer (PC). The servers 232 receive secure information through the link 342 from the sources 114. The processor 116, in some embodiments, includes the module 236 and one or more servers 234, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers.”
[0051] The processor 115, in some embodiments, includes display and visualization 340 executing on one or more servers 238, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers. The display 340 is used to construct presentation and display information to users, such as the patient's records, billing information, and other types of medical information. The display 340, in some embodiments, also performs processing of some of the functions of the processor 115.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 8 and 10 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The rejection of claims 1 – 20 under pre-AIA  35 U.S.C. 103(a) are withdrawn based upon the amendments submitted April 1, 2022.

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.

Claim Rejections - 35 USC § 101
The Applicant argues the pending claims are not drawn to, and do not supersede, any “basic tool or scientific and technological work” and do not reasonably fall within any of the enumerated certain methods of organizing human activity.  The Examiner respectfully submits the present claims fall under the abstract idea of “Mental Processes”.  The Examiner respectfully disagrees.  The Examiner respectfully submits that the PEG (Patent Eligibility Guidelines) of January 2019 recite that the test is not that they ARE performed in the mind, but that they CAN be practically performed in the mind or even with a pen and paper. Claim 1 of the present claims recite receiving medical information in various unstandardized source formats from a plurality of medical sources for a patient; receiving a first plurality of rules associating a plurality of medical terms to a plurality of medical concepts; applying the first plurality of rules to the medical information to map a plurality of similarities in the medical information; receiving a second plurality of rules that are user intent driven for a characteristic of each of the medical concepts within an ontology; receiving a third rule for a time domain for each of the medical concepts wherein the third rule defines a plurality of time periods, each of the plurality of time periods associated with each of the medical concepts for application of the second plurality of rules, and wherein the time period is dynamically adjusted based upon the user intent; clustering the medical information by the medical concepts with the characteristic, wherein the clustering includes a probability of match between the characteristic calculated as an abstract semantic distance along the ontology below a threshold; and applying the time domain rule to the clustered reconciled medical information to generate a time dependent data cluster; receiving feedback based on the time dependent data cluster; and updating at least one of the first plurality of rules, the second plurality of rules, or the third plurality of rules.
The claims are abstract but for the inclusion of the additional elements including a “medical information navigation engine ("MINE”)” (which consists of an interface and a front-end medical processor and a back-end medical processor (see Figure 1 of present application)), “electronic health records systems via a secure link”,  “electronic”, “computer readable formats in an interface server”,  “a series of database servers”, “reconciliation engine”, “receiving a free text query from a user including one or more search terms related to one or more characteristics”, “filtering the medical information based on the one or more characteristics and medical concepts associated with the one or more characteristics based on the free text query”, and a “presentation engine” such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. 
Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  

The Applicant argues the present claims recite a specific improvement of the prior art in the field of medical record analysis and categorization.  The Examiner respectfully disagrees. The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. This conclusion is supported by the Applicant’s published specification supports this conclusion as follows:
[0026] Referring now to FIG. 1, medical system 100 is shown, in accordance with some embodiments. The system 100 is shown to include medical source 114, a medical information navigation engine (MINE) 112, and medical information consumers (also referred to herein as "output" or "medical output") 117. The medical source 114 are shown to include one or more electronic health records (EHR) llS and 120, health information exchange (HIE) 122, and a picture archiving and communication system (PACS) 124. The MINE 112 is shown to include interface 113, a back-end medical processor 116, and a front-end medical processor 115.
[0046] The processor 115, in some embodiments, includes display and visualization 340 executing on one or more servers 238, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers. The display 340 is used to construct presentation and display information to users, such as the patient's records, billing information, and other types of medical information. The display 340, in some embodiments, also performs processing of some of the functions of the processor 115.
[0047] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware.
[0048] FIG. 3 shows an exemplary embodiment implementing the system 100 using various devices. That is, the medical system 330 is analogous to the system 100 and is shown to include the sources 114 coupled to communicate, securely, through the secure communication link 342, to the interface 113. The link 342 may be any suitable communication channel allowing information, of various formats and types, to be transferred to the interface 113 in a secure and encrypted fashion. Exemplary communication channels of which the link 342 is made include the Internet, VPN connections over the Internet, private dedicated digital lines such as Tl, T3, El, E3, SONET, and other fiber optic formats.
[0049] The interface 113, in some embodiments, is a software program that executes on one or more servers 232, which can be a server of any kind of suitable computing engine, such as personal computer (PC). The servers 232 receive secure information through the link 342 from the sources 114. The processor 116, in some embodiments, includes the module 236 and one or more servers 234, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers.”
[0051] The processor 115, in some embodiments, includes display and visualization 340 executing on one or more servers 238, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers. The display 340 is used to construct presentation and display information to users, such as the patient's records, billing information, and other types of medical information. The display 340, in some embodiments, also performs processing of some of the functions of the processor 115.
Further the claims, unlike Enfish, use existing computers as tools in aid of processes focused on abstract ideas.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

The Applicant argues the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

The Applicant argues the pending claims are not directed to a judicial exception (e.g. an abstract idea) under the 2019 PEG.  The Examiner respectfully disagrees. The Examiner respectfully submits the present claims disclose receiving medical information in various unstandardized source formats from a plurality of medical sources for a patient; receiving a first plurality of rules associating a plurality of medical terms to a plurality of medical concepts; receiving a second plurality of rules that are user intent driven for a characteristic of each of the medical concepts within an ontology; receiving a third rule for a time domain for each of the medical concepts wherein the third rule defines a plurality of time periods, each of the plurality of time periods associated with each of the medical concepts for application of the second plurality of rules, and wherein the time period is dynamically adjusted based upon the user intent; clustering the medical information by the medical concepts with the characteristic, wherein the clustering includes a probability of match between the characteristic calculated as an abstract semantic distance along the ontology below a threshold; and applying the time domain rule to the clustered reconciled medical information to generate a time dependent data cluster; receiving feedback based on the time dependent data cluster; and updating at least one of the first plurality of rules, the second plurality of rules, or the third plurality of rules. The claim recites the additional limitations of a “medical information navigation engine ("MINE”)” (which consists of an interface and a front-end medical processor and a back-end medical processor (see Figure 1 of present application)), “electronic health records systems via a secure link”, “electronic”, “computer readable formats in an interface server”, “a series of database servers”, “reconciliation engine”, and a “presentation engine”. Generic computers, as described by the applicant (see paragraphs 46 – 51 of the published specification) performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Finally, the Internet limitations are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment and, so do not add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus, the claims are directed to an abstract idea.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626